Smith, J., (after stating the facts). The relation which appellant testified existed between himself and Forsythe constitutes that of employer and employee, and the title to a crop so raised vests in the employer, until he has received his share and has been paid for any supplies furnished to enable the employee to make the crop. Hammock v. Creekmore, 48 Ark. 264; St. Louis, I. M. & S. Ry. Co. v. Hardie, 87 Ark. 475; Bourland v. McKnight, 79 Ark. 427; Neal v. Brandon, 70 Ark. 79. And the court should have told the jury that if they found that relationship to exist, that appellee was not .an innocent purchaser, and a recovery could not be defeated because he did not know of appellant’s interest in the cotton. Instruction No. 4 apparently recognizes this proposition, but it further told the jury that if Forsythe did not steal the cotton, or that if Forsythe had an interest in the cotton, the jury should find for .appellee. This instruction practically directed a verdict as Forsythe had an interest in the cotton, although he may have been only a sharecropper, or employee, and 'the instruction is therefore erroneous and prejudicial. Notwithstanding the fact that the evidence is undisputed that Forsythe was a mere employee and that the title to the crop was therefore in appellant, we do not enter judgment here on .that account, because there was evidence tending to show that Forsythe was authorized to sell the cotton and deliver the proceeds to appellant, and, if this authority was in fact conferred, the sale to appellee passed the title, although Forsythe thereafter wrongfully converted the money to his own use. For the error in giving the instruction numbered 4 the judgment will be reversed and the cause remanded.